Case 2:18-cv-01890-JMA-ARL Document 77 Filed 08/31/20 Page 1 of 5 PageID #: 896




                                                                          Ut
                                                                                               N.y,
                                                                         * Mum ★
                                                  August 31,2020.


                                                                         long ISLanb office
 Honorable Joan M.Azrack.
 United States District Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip
 New York,11722.




        Re:S.W etalv. Garden Gty Union Free SchoolDistrict et al.
                 Docket No:   18 CV1890(JMA)(ARL)                              mECilVED
                                                                               AUG 3 1 2020

 Dear Judge Azrack,                                                      EDNY PROSE OFFICE



 We write to advise your honor that we have made several requests to defendants to meet
 in an effort to review core evidence obtained recently via FOIL request ffom the Garden
 City Police Department(GCPD),that would resolve this litigation, save court resources,
 and prove without doubt, that our son was wrongfully suspended in 2015 on forged/fake/
 unverified documents/advice defendants claimed they obtained fi'om GCPD,but
 defendants and their attorney ignore and deny our requests to meet virtually, in-person, or
 at Board ofEducation meetings held on Aug 18, and Aug 18.


 FOIA request fi'om GCPD shows zero contact, evidence, advice given to defendants
 between Nov 3-6,2015, which defendants claimed was why they had to suspend our son
 onNov6,2015.

 Briefsummaiy - The core ofthis lengthy litigation is the (false)suspension ofour son in
 8th grade,leading to loss ofschool year, stigma,forced to private school due to hostile
 environment created. We allege, and can now prove that "evidence" cited by co-defendant
 Principal Peter Osroff submitted to this court and the Office of Civil Rights(OCR),as
 reason to suspend our son on Nov 6,2015, was non-existent,fabricated, and that the
 suspension was retaliatory for
Case 2:18-cv-01890-JMA-ARL Document 77 Filed 08/31/20 Page 2 of 5 PageID #: 897
Case 2:18-cv-01890-JMA-ARL Document 77 Filed 08/31/20 Page 3 of 5 PageID #: 898
Case 2:18-cv-01890-JMA-ARL Document 77 Filed 08/31/20 Page 4 of 5 PageID #: 899
e 2:18-cv-01890-JMA-ARL Document 77 Filed 08/31/20 Page 5 of 5 PageID #
